Citation Nr: 1449741	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of a debt in the amount of $5,157.89 due to overpayment of Chapter 1606 education benefits from March 3, 2008, to July 18, 2009.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2004 and from March 2005 to September 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision of the Atlanta, Georgia, Atlanta Education Center.

In January 2011, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in November 2011, he withdrew his hearing request. 

In March 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran applied for VA education benefits under the Selected Reserve Education Assistance Program, 10 U.S.C., Chapter 1606, in August 2004.

2.  In October 2007, the Department of Defense (DOD) notified VA that the Veteran was involuntarily discharged from the Selected Reserves on June 10, 2007.

3.  An overpayment of Chapter 1606 educational benefits, in the amount of $5,157.89, was created over the period from March 3, 2008 to July 18, 2009.

4.  VA and the Veteran equally share fault in creating the debt.
 
5.  Recovery of one-half of the debt is not against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of VA educational benefits in the amount of $2,578.95 have been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a). 

Whenever VA finds that an overpayment of benefits has been made to a Veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States and may be recovered in the same manner as any debt.  38 U.S.C.A. § 3685(a) and (c).

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  38 C.F.R. § 21.7520.  It was established to encourage membership in units of the Selected Reserve of the Ready Reserve.  10 U.S.C.A. § 16131(a).  The Reserve components decide who is eligible for the program.  The VA verifies eligibility through the DOD.  VA makes the payments for the program.  38 C.F.R. § 21.7540. 

A Guardsman may initially become eligible when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or when he or she is appointed, or is serving as a reserve officer and agrees to service in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve.  10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a)(1).  An individual may also establish a higher payment rate for their benefit if they have a skill or specialty designated by the Secretary concerned and other applicable factors as delineated at 10 U.S.C.A. § 16131(h)(1).  See 38 C.F.R. §§ 21.7631(g), 21.7636(b) (2013).  Such higher payment is referred to as a "kicker." 

The Guardsman must also complete his or her initial period of active duty for training and must be participating satisfactorily in the Selected Reserve; must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under Chapter 30, Title 38 of the United States Code; and must have met the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance.  38 C.F.R. § 21.7540(a)(2)- (5).  

Ending dates for eligibility are set forth in 38 U.S.C.A. § 16133 and 38 C.F.R. § 21.7550.  The ending date for eligibility is the date the individual is separated from the Selective Reserve.  There are other provisions that relate to an extension of benefits because of a separation due to disability, etc., but these are not applicable here.  10 U.S.C.A. § 16133(b)(4); 38 C.F.R. § 21.7550(b).

The Veteran signed a Statement of Understanding for the Selected Reserve Montgomery GI Bill in June 2003.  The statement provided information on the eligibility and entitlement requirements for the Montgomery GI Bill.  In pertinent part, the Statement of Understanding indicated that the recipient must not be an 'unsatisfactory participant' in the Selected Reserves.  

The Veteran was further advised in a June 2004 Notice of Basic Eligibility form (NOBE) that his eligibility for educational benefits under the Selected Reserve Montgomery GI Bill would expire on the date of separation from the Selected Reserve.  

Beginning in August 2004, the Veteran submitted a certification request to VA, for payment of education benefits under Chapter 1606, for a course of graduate study at a local university.  

In September 2006, VA was notified by DOD that the Veteran was suspended from the Selected Reserves effective June 14, 2006.

In October 2007, VA was notified by DOD that the Veteran had been discharged from the Selected Reserves effective June 10, 2007, due to misconduct.

In a letter sent to the Veteran in September 2008, VA informed the Veteran that his educational assistance payments were stopped as of March 3, 2008, because DOD had provided notice that he was no longer in the Selected Reserves.

In November 2009, VA received additional confirmation from DOD that the Veteran was involuntarily discharged and was ineligible to receive education benefits under Chapter 1606.  

In February 2010, the Veteran requested a waiver of indebtedness.  

On a Financial Status Report (FSR) submitted in February 2010, the Veteran reported he was employed at the Optima Infusion Pharmacy.  He listed a total monthly income of $1000.00 (from Chapter 33 GI Bill benefits) and $135.00 in unemployment benefits (that he was not yet receiving).  He listed total monthly expenses of $546.00, including food ($200.00), a cellphone ($90.00), gasoline ($200.00), and installment debt ($20.00).  Another item listed was for $36.00, but is illegible.  The Veteran reported that his net monthly income, less expenses, was $589.00.  He reported that he was able to pay $10.00 monthly towards his debt because when he graduated he would begin to receive his unemployment benefits.

On a June 2010 FSR, the Veteran reported he had been employed at the Optima Infusion Pharmacy from January 2008 to October 2009.  He did not list any monthly income, but did list a 1996 Mitsubishi Montero valued at $1500.00.  He listed total monthly expenses of $335.00, including food ($65.00), a cellphone ($90.00), gasoline ($150.00), and installment debt ($20.00).  He reported that his net monthly income less expenses was $135.00.  He reported that he was able to pay $20.00 monthly towards his debt.

In June 2010, the Committee on Waivers and Compromises denied the Veteran's waiver request.

On a September 2010 FSR, the Veteran listed a total monthly income of $470.00 in unemployment benefits.  He reported a total of $95.38 cash in the bank and on hand.  He also listed a 1996 Mitsubishi Montero valued at $1500.00.  Total monthly expenses were $435.00, including food ($200.00), a cellphone ($95.00), gasoline ($120.00), and installment debt ($20.00).  The Veteran reported that his net monthly income less expenses was $35.00.  He reported that he was able to pay $35.00 monthly towards his debt.  

On the Veteran's VA Form 9 submitted in January 2011, he asserted that VA customer service representatives had informed him he was entitled to educational benefits for the period in question, even after he was discharged from the Selected Reserves.  He also indicated that he had been unemployed for the past 14 months and it would be hard for him to repay the debt.

In August 2014, pursuant to the Board's remand, the Veteran was invited to submit a current financial status report and to detail his employment history since September 2010.  He did not respond to VA's request for this information.

In September 2014, the AOJ determined that $1,157.89 of the debt had been recouped.  The remaining principal amount was $4,000.00.

Analysis

The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  DOD has certified that the Veteran was involuntarily discharged from the Select Reserves on June 10, 2007, and the Veteran has not contended that this information is inaccurate.  VA has no authority to alter the eligibility determination made by DOD.  The regulations reflect that determinations of eligibility for MGIB-SR benefits are within the sole purview of the Armed Forces.  38 C.F.R. §§ 21.7540, 21.7550.

The law clearly states that the ending date for eligibility is the date the individual is separated from the Selected Reserves.  See 38 U.S.C.A. § 16133; 38 C.F.R. § 21.7550.  The Veteran was discharged from the Selected Reserves effective June 10, 2007, and was therefore ineligible for educational assistance under Chapter 1606 as of that date.  As he received educational benefits under Chapter 1606 from March 3, 2008, to July 18, 2009, for which he was not eligible, an overpayment was created in the amount of $5,157.89.  

When the validity of a debt has been challenged, it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Veteran has not disputed the validity of the debt, but he has requested a waiver of the collection of the overpayment of $5,157.89.  He asserts that he does not owe the debt because he received misinformation from VA regarding his eligibility.  He also asserts that the debt should be waived in full, or at least in part, as it would cause him financial hardship to repay it.  

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness when any one of the follow elements is found to exist: (1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302. 

The Committee did not determine that there was fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the debt.  The Board also does not find any evidence of fraud, misrepresentation, or bad faith on the Veteran's part.  As such, there is no statutory bar to waiver of recovery of the overpayment.

Where there is no fraud, misrepresentation, or bad faith on the Veteran's part in creating the overpayment, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), and the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).

The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the Veteran as the debtor versus the fault of the VA.  The Board finds that VA and the Veteran were equally at fault in creating the debt. 

While the Veteran contends that he was misinformed by VA employees that he remained eligible for educational benefits under Chapter 1606 even after he had separated from the Selected Reserves, the fact remains that he had already been made aware of the eligibility requirements by the Statement of Understanding and the NOBE that he signed.  He knew or should have known that he was not entitled to continue to receive education benefits under Chapter 1606 after he was discharged from the Selected Reserves in June 2007; however, he continued to accept those benefits.  

Nevertheless, in the process of administering these benefits, VA was aware, as early as October 2007, that the Veteran had been discharged from the Selected Reserves effective June 10, 2007, and was no longer eligible to receive such benefits.  VA was in the better position to limit the amount of the overpayment by taking administrative action to terminate this benefit.  Notwithstanding, VA continued to certify the Veteran's education credits for Chapter 1606 benefits up until 2009.  

Clearly, both VA and the Veteran are equally at fault.

Since the allocation of fault is based on equity and good conscience, a fair allocation of fault is to accord the degree of fault to each party in creating the overpayment.  Considering the facts, a fair allocation of fault would be to assign equal amounts (e.g. 50 percent each) of fault to each party here.  The Board therefore waives 50 percent, or $2,578.95, of the total overpayment of $5,157.89.  

As for the remainder of the overpayment in the amount of $2,578.95, repayment of this portion of the debt is not against equity and good conscience.  
In September 2014, the AOJ determined that $1,157.89 of the $5,157.89 debt had been recouped.  That amount must be deducted from the $2,578.95 of the debt the Board declines to waive.  This will result in the Veteran still owing $1,421.06.

Based on the information available to the Board from the most recent FSR, the Veteran can repay this debt without being deprived of basic necessities.  See 38 C.F.R. § 1.965(a)(3).  While it is clear that the Veteran has limited financial resources, the September 2010 FSR shows the Veteran's monthly income is greater than his monthly expenses.  His monthly expenses, per the September 2010 FSR, includes $115.00 per month in payments for consumer debt which do not represent 'basic necessities.'  It is also significant that the Veteran reports that he can contribute at least $35.00 every month towards his debt.  Although the Veteran's current financial situation may not be as reflected in the now four-year old FSR, he did not respond to VA's request to submit an updated FSR and provide his current employment status.  

Recovery of the overpayment would not defeat the purpose of education benefits.  The purpose of Chapter 1606 educational assistance is to encourage membership in units of the Selected Reserve.  10 U.S.C.A. § 16131(a); 38 C.F.R. § 21.7500.  To recover the overpayment would not negate the fact that the Veteran was indeed provided education benefits for each academic term during which he was deemed eligible.  38 C.F.R. § 1.965(a)(4).

The failure of the Government to insist upon its right to repayment of this debt would result in the Veteran's unjust enrichment at the expense of the Government, and there is no evidence that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.  The Veteran received education assistance benefits to which he was not entitled, and he did not, in relying upon the amount received, act against his own interest with respect to any unrelated opportunity or obligation.

Recovery of the overpayment of 50 percent of the debt, $2,578.95, is not against equity and good conscience.  Accordingly, the Veteran's request for a waiver is granted, but only in the amount of $2,578.95.  


ORDER

Waiver of recovery of a debt, but only in the amount of $2,578.95, due to overpayment of Chapter 1606 education benefits from March 3, 2008, to July 18, 2009, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


